Third District Court of Appeal
                               State of Florida

                      Opinion filed December 14, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-2381
                       Lower Tribunal No. 20-1066A
                          ________________


                            K. B., a juvenile,
                                  Appellant,

                                     vs.

                          The State of Florida,
                                  Appellee.


     An Appeal from the Circuit Court for Miami-Dade County, Scott M.
Bernstein, Judge.

      Carlos J. Martinez, Public Defender, and Susan S. Lerner, Assistant
Public Defender, for appellant.

      Ashley Moody, Attorney General, and Sonia Perez, Assistant
Attorney General, for appellee.


Before LOGUE, GORDO, and LOBREE, JJ.

     PER CURIAM.

     Affirmed.